--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION VERSION
 

ASSET AND STOCK PURCHASE AGREEMENT
 
by
 
and
 
among
 
LEE ENTERPRISES, INCORPORATED
 
and
 
BERKSHIRE HATHAWAY INC.
 
and
 
BH MEDIA GROUP, INC.
 



Dated January 29, 2020
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE 1 DEFINITIONS
1
   
ARTICLE 2 SALE AND TRANSFER
5
   
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER ENTITIES
10
   
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
11
   
ARTICLE 5 COVENANTS
12
   
ARTICLE 6 EMPLOYMENT MATTERS
16
   
ARTICLE 7 CONDITIONS PRECEDENT TO OBLIGATIONS
17
   
ARTICLE 8 TERMINATION
19
   
ARTICLE 9 GENERAL PROVISIONS
19


Schedules and Exhibits    
Schedule A:
BH Media Newspapers
Schedule 2.1(a)(viii):
BH Media Employee Benefit Plans
Schedule 2.1(b)(i):
BH Media Owned Real Estate
Schedule 2.1(b)(viii):
Other Excluded Assets
Schedule 4.1(c):
Buyer’s Indebtedness
Schedule 5.9:
Ongoing Litigation
Schedule 9.2:
Notice Addresses
   
Exhibit A:
Bill of Sale
Exhibit B:
Assignment and Assumption Agreement
Exhibit C:
Lease
Exhibit D:
Assignment of Intellectual Property
Exhibit E:
Termination Agreement

 
ii

--------------------------------------------------------------------------------

ASSET AND STOCK PURCHASE AGREEMENT
 
THIS ASSET AND STOCK PURCHASE AGREEMENT (“Agreement”) is made as of January 29,
2020 by and between Lee Enterprises, Incorporated, a Delaware corporation
(“Buyer”), Berkshire Hathaway Inc., a Delaware corporation (“Berkshire”), and BH
Media Group, Inc., a Delaware corporation and a Subsidiary of Berkshire (“BH
Media” and collectively with Berkshire, the “Seller Entities” and each,
individually, a “Seller Entity”). Buyer, Berkshire, and BH Media will be
referred to in this Agreement individually as a “Party” and collectively as the
“Parties”.
 
RECITALS
 
A.        BH Media owns the newspaper and related community publications listed
on Schedule A (each a “BH Media Newspaper” and collectively, the “BH Media
Newspapers”) and operates the BH Media Newspaper Business (as defined in this
Agreement).
 
B.        BH Media desires to sell to Buyer, and Buyer wishes to acquire, the BH
Media Newspaper Business.
 
C.        To effectuate the transfer of the BH Media Newspaper Business, upon
the terms and subject to the conditions set forth in this Agreement, Buyer shall
purchase all of the Acquired Assets (as defined in this Agreement) from BH Media
and assume the Assumed Liabilities (as defined in this Agreement), and BH Media
shall sell all of the Acquired Assets and transfer the Assumed Liabilities to
Buyer.
 
D.        Berkshire owns all of the issued and outstanding shares of capital
stock of The Buffalo News, Inc., a Delaware corporation (“Buffalo News”).
 
E.        Berkshire desires to sell to Buyer, and Buyer wishes to acquire, all
the outstanding common stock of Buffalo News (the “Buffalo Shares”) upon the
terms and subject to the conditions set forth in this Agreement.
 
AGREEMENT
 
In consideration of the mutual covenants and agreements set forth in this
Agreement and for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by the Parties, the Parties agree as follows:
 
ARTICLE 1 DEFINITIONS
 
1.1       Certain Definitions. For purposes of this Agreement, the following
terms have the meanings specified in this Section 1.1:
 
“Acquired Business” means, collectively, the BH Media Newspaper Business and all
business operations or activities of Buffalo News.
 
“Ad Valorem Taxes” means any real property, personal property, or other similar
Taxes levied with respect to the Acquired Assets.
 
“Affiliate” means as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person, where “control” (including, with its correlative meanings, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.
 
“Affiliated Group” means any affiliated group within the meaning of Code §
1504(a) or any similar group defined under a similar provision of state, local,
or non-U.S. law.
 
“Ancillary Agreements” means the instruments described in Section 2.8.
 
“Attorney-Client Communication” means any communication occurring on or prior to
Closing between BH Media and the internal or external counsel of BH Media, or
its Affiliates.
 
1

--------------------------------------------------------------------------------

“BH Media Employee Benefit Plan” means any employee benefit plan, within the
meaning of Section 3(3) of ERISA, any other employee benefit plan, program or
arrangement of any kind, and each written stock option, stock appreciation
right, restricted stock, stock purchase, stock unit, incentive, profit-sharing,
savings, deferred compensation, health, medical, dental, life insurance,
disability, accident, supplemental unemployment or retirement, severance or
benefits continuation or material fringe benefit plan, program or agreement that
provides benefits to employees of BH Media.
 
“BH Media Employees” means any individual identified by BH Media on its payroll
system as a W-2 employee.
 
“BH Media Newspaper Business” means the business of publishing, distributing and
operating the BH Media Newspapers, magazines, niche publications, and related
online, digital and mobile publications, websites, and all related operations
and activities, including advertising and marketing in any form of media,
producing community events, book publishing and sales, photo sales, and printing
and delivery services, but excluding any activities conducted by BH Media
related to the ownership of the BH Media Owned Real Estate (as defined in this
Agreement).
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday, and Friday that
is not a day on which national banking institutions in Omaha, Nebraska are
authorized or obligated by Law or executive order to be closed.
 
“Business Intellectual Property” means all Intellectual Property to the extent
that is owned by, or licensed to, BH Media and that is used or held for use in
connection with the ownership or operation of the BH Media Newspaper Business.
 
“Closing Date” means the date and time as of which the Closing (as defined in
this Agreement) occurs.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contemplated Transactions” means the transactions contemplated hereunder and
the Ancillary Agreements.
 
“Contract” means any agreement, contract, binding understanding, instrument or
legally binding commitment or understanding.
 
“Credit Agreement” means that Credit Agreement dated as of January 29, 2020,
among Buyer, as the borrower, and BH Finance, LLC, as administrative agent and
lender.
 
“Encumbrances” means any mortgage, deed of trust, encumbrance, charge, claim,
equitable or other interest, easement, right of way, building or use
restriction, title defect, lien, option, pledge, security interest, purchase
rights, preemptive right, right of first refusal, proxy, voting trust agreement,
transfer restriction, community property interest or similar right, limitation,
or adverse claim or restriction of any kind.
 
“Fixtures” mean goods, products, machinery, or equipment substantially attached
to real estate or a permanent structure in such a way that such property is not
readily removable from such real estate or permanent structure, including any
utility systems, power and backup power systems, fire sprinkler and security
systems, drainage facilities, lighting facilities, HVAC equipment, boilers,
electrical systems, machinery and equipment, including conveying equipment,
printing presses, inserters, and ink tanks.
 
“Governmental Entity” shall mean any Federal, state or local government or any
court, administrative agency, bureau, commission, department or other authority
of any domestic or foreign government or any arbitrator in any case that has
jurisdiction over an applicable Party or any of its properties or assets.
 
2

--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, and
the regulations promulgated by the Federal Trade Commission with respect to such
Act, as amended and in effect from time to time.
 
“Income Tax” means any federal, state, local, or non-U.S. tax based on or
measured by reference to net income, including any interest, penalty, or
addition thereto, whether disputed or not.
 
“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachments thereto.
 
“Indebtedness” shall mean any indebtedness, including any (a) indebtedness for
borrowed money, (b) indebtedness secured by any Encumbrance on property owned
whether or not the indebtedness secured has been assumed, (c) indebtedness
evidenced by notes, bonds, debentures or similar instruments; (d) guarantees
with respect to Liabilities of a type described in any of clauses (a) through
(c) above, and (e) interest, penalties, premiums, fees and expenses related to
any of the foregoing, provided that trade payables incurred in the ordinary
course will not be considered to be Indebtedness.
 
“Intellectual Property” means all of the following types of intellectual
property and all common law and statutory rights in, arising out of, or
associated therewith, in any jurisdiction throughout the world: (a) inventions
and discoveries (whether patentable or unpatentable and whether or not reduced
to practice), all improvements thereto, and all patents, patent applications,
and patent disclosures, together with all provisionals, reissuances,
continuations, divisions, continuations-in-part, revisions, extensions,
renewals, and re-examinations thereof, (b) trade secrets, and confidential,
technical, and business information and data (including ideas, research and
development, know-how, formulas, compositions, business methods, manufacturing
and production processes and techniques, designs, drawings, specifications,
proprietary information, subscriber, customer, advertiser, and supplier lists,
pricing and cost information, and business and marketing plans and proposals);
(c) copyrightable works (whether published or unpublished), copyrights, and
applications, registrations, and renewals in connection therewith; (d) software
and software programs, systems, and applications, including source code,
executable code, and related documentation; (e) Internet web, digital and mobile
sites, related content and links, and all versions, updates, corrections,
enhancements, and modifications thereof; (f) domain names, uniform resource
locators (URLs) and other names and locators associated with the Internet or
mobile publications; (g) social media accounts; (h) trademarks, service marks,
logos, slogans, trade names, and corporate names (whether registered,
unregistered, or fictional), together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith, and trade dress (including banners, flags, nameplates, and
mastheads);  (i) databases and data collections and all rights therein; and (j)
other proprietary rights, in each case including copies and tangible embodiments
thereof (in whatever form or medium).
 
“Law” shall mean any federal, state, or local constitution, statute, regulation,
rule, common law, order, judgment or legally enforceable policy or requirement.
 
“Liability” shall mean any direct or indirect debt, obligation or liability of
any kind or nature, whether accrued or fixed, absolute or contingent, determined
or determinable, matured or unmatured, and whether due or to become due,
asserted or unasserted, or known or unknown, wherever or however arising
(including whether arising out of any contract or tort based on negligence,
strict liability, or otherwise), and whether or not the same would be required
by generally accepted accounting principles or policies to be reflected in
financial statements or notes to financial statements, including all claims
(including claims related to employment), actions, suits, judgments, damages,
losses, obligations, responsibilities, fines, penalties, sanctions, costs, fees,
charges, disbursements and expenses, in each case of any kind or nature
(including interest thereon), whether or not consequential, actual, punitive,
treble, or otherwise.
 
“Loan” shall have the meaning ascribed in the Credit Agreement.
 
3

--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean any of the following Encumbrances: (a)
landlord’s liens to secure obligations to landlords or lessors under any lease;
(b) liens for current real or personal property Taxes, assessments and
governmental charges that are (i) not yet due and payable or (ii) being
contested in good faith by appropriate proceedings; (c) liens of carriers,
warehousemen, mechanics, laborers, and materialmen and other similar statutory
liens incurred in the ordinary course of business with respect to which payment
is not material to the encumbered Party’s business; and (d) deposits or pledges
not material in amount in the aggregate made in the ordinary course of business
in connection with worker’s compensation and unemployment insurance or similar
Laws.
 
“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity, group (as such
term is used in Section 13 of the Exchange Act) or organization, including, a
Governmental Entity, and any permitted successors and assigns of such Person.
 
“Representative” shall mean with respect to a particular Person, any director,
officer, employee, agent, consultant, or other representative of such Person,
including legal counsel, accountants, insurance, tax, or financial advisors and
lenders.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly by that Person or one of more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one more Subsidiaries of that Person or a combination thereof and
for this purpose, a Person or Persons own a majority ownership interest in such
business entity (other than a corporation) if such Person or Persons shall be
allocated a majority of such business entity’s gains or losses or shall be or
control any managing director or general partner of such business entity (other
than a corporation).  The term “Subsidiary” shall include all Subsidiaries of
such Subsidiary.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code § 59A),
customs, duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return, form, schedule or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof filed with
or submitted to any Governmental Entity.
 
1.2       Certain Additional Definitions. For all purposes under this Agreement,
the following terms shall have the respective meanings ascribed in the
respective sections of this Agreement set forth opposite each term below:
 
Defined Term
Section
   
Acquired Assets
Section 2.1(a)
Acquired Employees
Section 6.1(a)
Agreement
Preamble
Allocation
Section 2.5
Antitrust Division
Section 5.2



4

--------------------------------------------------------------------------------




Assignment and Assumption Agreement
Section 2.8(a)(ii)
Assumed Contract
Section 2.1(e)
Assumed Liabilities
Section 2.1(c)
Berkshire
Preamble
BH Finance
Section 2.4
BH Media
Preamble
BH Media Newspaper(s)
Recitals
BH Media Newspaper Business
Recitals
BH Media Newspaper Consideration
Section 2.3(a)
BH Media Newspaper Matter
Section 5.9
BH Media Owned Real Estate
Section 2.1(b)(i)
Bill of Sale
Section 2.8(a)(i)
Buffalo News
Recitals
Buffalo Shares
Recitals
Buffalo Shares Consideration
Section 2.3(b)
Buyer
Preamble
Buyer Welfare Plans
Section 6.4(a)
Closing
Section 2.7
Closing Cash
Section 2.3(a)
End Date
Section 8.1(c)
Excluded Assets
Section 2.1(b)
FTC
Section 5.2
Lease
Section 2.8(a)(v)
Management Agreement
Section 4.1(e)
Party
Preamble
Post-Closing Tax Period
Section 5.3(a)
Pre-Closing Tax Period
Section 5.3(a)
Purchase Price
Section 2.4
Retained Liabilities
Section 2.1(d)
Seller Entity(ies)
Preamble
Tax Contest
Section 5.3(c)
Termination Agreement
Section 2.8(b)(vii)



ARTICLE 2 SALE AND TRANSFER
 
2.1        Purchase and Sale of BH Media Newspaper Business.
 
(a)           Purchase of Acquired Assets. Subject to the terms and conditions
set forth in this Agreement, BH Media agrees to convey, assign, sell, transfer
and deliver (or to cause to be conveyed, assigned, sold, transferred and
delivered) to Buyer at the Closing, and Buyer agrees to purchase and receive
from BH Media at the Closing, all right, title and interest of BH Media in and
to all tangible and intangible assets that are owned, leased, licensed, used or
held for use by BH Media in connection with the BH Media Newspaper Business,
other than the Excluded Assets (as defined in this Agreement) (such assets,
collectively, the “Acquired Assets”), including the following:
 
(i)          all of the Assumed Contracts (as defined in this Agreement),
including any collective bargaining agreement to which BH Media is a party;
 
(ii)         all Business Intellectual Property;
 
(iii)       all inventories of merchandise, newsprint, ink and other raw
materials, work in process, finished goods and supplies (including photo
supplies, composition supplies, camera supplies, pressroom supplies, pressroom
plates, mailroom supplies, plant supplies and route and circulation supplies);


5

--------------------------------------------------------------------------------

 
(iv)       all tangible and intangible archives of each of the BH Media
Newspapers, including all clippings, art, photographs (including digital files
and film, negatives and positives), historical facts and memorabilia, bound
files of back issues, electronic archives, and microfilm and microfiche
reproductions of back issues;
 
(v)         all motor vehicles, furniture, equipment, machinery and other
tangible personal property;
 
(vi)       all books of account and financial records, invoices, shipping
records, sales and promotional literature, supplier, customer and circulation
lists, correspondence and other documents, records, data, files and service
manuals;
 
(vii)       all insurance Contracts and accounts;
 
(viii)      the BH Media Employee Benefit Plans identified on Schedule
2.1(b)(a)(viii), and any related assets;
 
(ix)        all other assets other than Excluded Assets, whether owned, leased
or licensed, tangible or intangible,
 
(x)         all applicable guaranties, warranties, indemnities and similar
rights in favor of BH Media with respect to any tangible Acquired Asset;
 
(xi)        all goodwill relating to the BH Media Newspaper Business and the
Business Intellectual Property;
 
(xii)      all claims, rights, interests and causes of action of BH Media,
whether mature, contingent or otherwise, against third parties relating to the
BH Media Newspaper Business and the Acquired Assets, including those arising
during or attributable to any period prior to the Closing and any uncollected
judgments related to such claims and causes of action; and
 
(xiii)      any claims, rights and interest in and to any refund, rebate,
abatement, credit or other recovery of any state Income Taxes, sales and use
taxes or any other Tax (other than federal Income Taxes, as set forth in Section
2.1(b)(iv)) for periods prior to the Closing or any causes of action owned by BH
Media relating to any such refund, rebate, abatement, credit or other recovery
of such Taxes or fees.
 
(b)           Excluded Assets. The Acquired Assets shall not include the
following assets (collectively, the “Excluded Assets”), which shall be retained
by BH Media:
 
(i)         All real estate owned by BH Media, including those properties listed
on Schedule 2.1(b)(i), and all Fixtures located at such properties, specifically
including all printing presses, inserters, and ink tanks (the “BH Media Owned
Real Estate”);
 
(ii)         all rights and claims of BH Media to the extent relating to any
Excluded Asset or any Retained Liabilities (as defined in this Agreement);
 
(iii)        any books and records that BH Media is required by Law to retain
(in which case BH Media shall provide or cause to be provided to Buyer complete
and correct duplications thereof, to the extent permitted by applicable Law) or
is prohibited by Law from disclosing, and all documents, books and records
relating to the organization, existence and ownership of BH Media, including
corporate minute books, and all records that do not relate to the BH Media
Newspaper Business;
 
6

--------------------------------------------------------------------------------


(iv)        any claims, rights and interest in and to any refund, rebate,
abatement, credit or other recovery of federal Income Taxes for periods prior to
the Closing or any causes of action owned by BH Media relating to any such
refund, rebate, abatement, credit or other recovery of federal Income Taxes or
fees;
 
(v)         all corporate names, trademarks, trade names, domain names, service
marks, service names, logos and similar proprietary rights of BH Media or its
Affiliates in the names “BH Media”, “Berkshire Hathaway”, “Berkshire”,
“Hathaway” or any derivation thereof whether or not used (and whether or not
exclusively used) in the BH Media Newspaper Business;
 
(vi)        all claims, rights, interests and causes of action of BH Media,
whether mature, contingent or otherwise, against third parties (a) not relating
to the BH Media Newspaper Business or the Acquired Assets, or (b) relating to
the Retained Liabilities or the Excluded Assets;
 
(vii)       all assets of BH Media, that would have been Acquired Assets, if not
for being retired or disposed of between the date of this Agreement and the
Closing Date in the ordinary course of business; and
 
(viii)      the assets identified on Schedule 2.1(b)(ix).
 
(c)           Assumption of Liabilities. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing and effective as of the
Closing Date, Buyer shall assume from BH Media (and therefore agree to pay,
perform and discharge), and BH Media shall irrevocably convey, transfer and
assign to Buyer all Liabilities of BH Media or its Affiliates arising prior to,
on, or after the Closing Date and arising out of or related to the operation of
the BH Media Newspaper Business, including any Liabilities related to operation
by BH Media, its former Subsidiaries, or any predecessor entities of newspapers
or other publications no longer in production, but specifically excluding the
Retained Liabilities (as defined in this Agreement) (the “Assumed Liabilities”).
 
(d)           Definition of Retained Liabilities. Buyer shall not assume, and BH
Media agrees that Buyer shall not be liable or otherwise responsible for, the
following Liabilities (collectively, the “Retained Liabilities”):
 
(i)          Liabilities of BH Media or its Affiliates in respect of transaction
costs payable pursuant to Section 5.5 hereof;
 
(ii)         Liabilities for Taxes that are the responsibility of Seller
Entities pursuant to Section 5.3 hereof;
 
(iii)       Liabilities of BH Media related to the Excluded Assets that are not
otherwise assumed or performed by Buyer pursuant to the Lease (as defined in
this Agreement); and
 
(iv)        Liabilities of BH Media not related to the BH Media Newspaper
Business.
 
(e)           BH Media Newspaper Business Contracts. As part of the acquisition
of the BH Media Newspaper Business, Buyer shall acquire all right to, and
obligations under, any Contract related to the BH Media Newspaper Business to
which BH Media is a party, provided that such Contract is not an Excluded Asset
or related to the operation of an Excluded Asset (each such Contract, an
“Assumed Contract”). To the extent that transfer or assignment of an Assumed
Contract hereunder by BH Media to Buyer is not permitted or is not permitted
without the consent of a third party, this Agreement shall not be deemed to
constitute an undertaking to assign the same if such consent is not given or if
such an undertaking otherwise would constitute a breach of such Contract or
cause a loss of benefits under such Contract. BH Media and Buyer shall use
commercially reasonable efforts to obtain any and all such third party consents
under all Assumed Contracts as provided in Section 5.10.
 
7

--------------------------------------------------------------------------------

2.2        Purchase and Sale of Buffalo Shares.
 
(a)           Stock Purchase. At Closing, Berkshire will sell to Buyer, and
Buyer will purchase from Berkshire, the Buffalo Shares owned by Berkshire, in
each case free and clear of any Encumbrance, other than Permitted Encumbrances.
 
2.3        Consideration for the BH Media Newspaper Business and Buffalo Shares.
 
(a)           The aggregate consideration (the “BH Media Newspaper
Consideration”) to be paid by Buyer to BH Media in exchange for the BH Media
Newspaper Business will be: (i) a sum of One Hundred and Thirty Million Dollars
($130,000,000) plus the amount of BH Media’s cash on hand and all other cash or
cash equivalents in BH Media’s bank, savings, or lockbox accounts or otherwise
in BH Media’s possession as of the end of the Business Day that is two (2)
Business Days immediately prior to the Closing Date (collectively, the “Closing
Cash”); and (ii) assumption by Buyer of the Assumed Liabilities. BH Media shall
inform Buyer of the Closing Cash prior to Closing. BH Media agrees to leave a
minimum of $12,000,000 in Closing Cash (which will be included in the BH Media
Newspaper Consideration) but otherwise makes no representation as to the amount
of the Closing Cash. BH Media is free to dividend or distribute cash to its
corporate parent at any time prior to Closing.
 
(b)           The aggregate consideration to be paid by Buyer to Berkshire in
exchange for the Buffalo Shares will be Ten Million Dollars ($10,000,000) (the
“Buffalo Shares Consideration”).
 
2.4       Payment of the Purchase Price. At Closing, Buyer shall pay the Buffalo
Shares Consideration and the BH Media Newspaper Consideration (collectively, the
“Purchase Price”) by delivering an executed note evidencing the Loan in favor of
BH Finance LLC, a Nebraska limited liability company and Affiliate of BH Media
and Berkshire (“BH Finance”), or its assignee in whole or in part. The principal
amount of the Loan will include the Purchase Price and additional amounts to be
extended by BH Finance to Buyer.
 
2.5       Allocation of BH Media Newspaper Consideration to the Acquired Assets.
BH Media and Buyer shall endeavor in good faith to agree upon the allocation
(the “Allocation”) of the BH Media Newspaper Consideration (which for purposes
of this Section 2.5 shall include any Assumed Liabilities and any transaction
expenses required to be treated as part of the Purchase Price for U.S. federal
income tax purposes) among the Acquired Assets, all in accordance with Code §
1060 and Treasury Regulations promulgated thereunder (and any similar provision
of state, local, or non-U.S. law, as appropriate. If BH Media and Buyer are not
able to agree upon the Allocation within ninety (90) days after the Closing, the
Allocation shall be determined by a qualified appraiser reasonably acceptable to
Buyer and BH Media. The costs and expenses for the services of such appraiser
shall be paid by Buyer.  BH Media, Buyer, and their respective Affiliates shall
report, act, and file Tax Returns (including but not limited to Internal Revenue
Service Form 8594) in all respects and for all purposes consistent with such
Allocation. Neither BH Media, Buyer, nor any Affiliate thereof shall take any
position (whether in audits, tax returns, or otherwise) that is inconsistent
with such allocation unless required to do so by applicable Law.
 
2.6       Further Assurances. At and after the Closing, and without further
consideration, BH Media shall execute and deliver to Buyer such further
instruments and certificates of conveyance and transfer as Buyer may reasonably
request in order to more effectively convey and transfer the Acquired Assets to
Buyer and to put Buyer in operational control of the BH Media Newspaper
Business, or for aiding, assisting, collecting and reducing to possession any of
the Acquired Assets and exercising rights with respect to the Acquired Assets;
(ii) Berkshire shall execute and deliver to Buyer such further instruments and
certificates of conveyance and transfer as Buyer may reasonably request in order
to more effectively convey and transfer the Buffalo Shares to Buyer; and (iii)
Buyer shall execute and deliver to BH Media such further instruments and
certificates of assumption, novation and release as BH Media may reasonably
request in order to effectively make Buyer responsible for all Assumed
Liabilities and release BH Media from all Assumed Liabilities.
 
8

--------------------------------------------------------------------------------


2.7       Closing. The purchase and sale (the “Closing”) provided for in this
Agreement will take place remotely via the electronic or other exchange of
documents and signature pages, which may be transmitted in portable document
format (PDF), as soon as practicable, but in any event no later than the date
that is two (2) Business Days following the satisfaction and fulfillment or, if
permissible pursuant to the terms of this Agreement, waiver of the conditions
contained in Article 7.
 
2.8       Closing Obligations. At the Closing:
 
(a)            BH Media or Berkshire, as appropriate, will deliver to Buyer duly
executed copies of:
 
(i)          a Bill of Sale for the Acquired Assets substantially in the form
attached hereto as Exhibit A (the “Bill of Sale”);
 
(ii)         an Assignment and Assumption Agreement substantially in the form
attached hereto as Exhibit B (the “Assignment and Assumption Agreement”);
 
(iii)        certificates pursuant to clauses (a) and (b) of Section 7.2;
 
(iv)        A stock power, executed in blank, pertaining to the transfer of the
Buffalo Shares;
 
(v)         the lease pertaining to the BH Media Owned Real Estate by and
between BH Media and Buyer, in substantially the form attached hereto as Exhibit
C (the “Lease”);
 
(vi)        a duly executed Credit Agreement; and
 
(vii)      an Assignment of Intellectual Property substantially in the form
attached hereto as Exhibit D (the “Assignment of Intellectual Property”).
 
(b)           Buyer will deliver to BH Media or Berkshire, as appropriate:
 
(i)          a duly executed Credit Agreement;
 
(ii)         Executed payoff letters and lien release documentation as required
under the Credit Agreement;
 
(iii)        a duly executed copy of the Bill of Sale;
 
(iv)        a duly executed copy of the Assignment and Assumption Agreement;
 
(v)         a duly executed copy of the Lease;
 
(vi)        a duly executed copy of the Assignment of Intellectual Property;
 
(vii)       a duly executed Termination Agreement, in the form attached as
Exhibit E (the “Termination Agreement”) pertaining to the Management Agreement
(as defined in this Agreement), including a payoff letter executed by an
authorized officer of each of Buyer and BH Media indicating the final amount
owed by BH Media and releasing Buyer and BH Media from all obligations under the
Management Agreement;
 
(viii)     duly executed copies of all other instruments and certificates of
assumption, novation and release as BH Media may reasonably request in order to
effectively make Buyer solely responsible for all Assumed Liabilities and
release BH Media from all Assumed Liabilities; and
 
(ix)        certificates pursuant to clauses (a) and (b) of Section 7.3.
 
9

--------------------------------------------------------------------------------


ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER ENTITIES
 
3.1       Representations Regarding Seller Entities. Seller Entities jointly and
severally represent and warrant to Buyer as follows:
 
(a)           Organization. Each Seller Entity is a legal entity duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization.
 
(b)           Corporate Authority. Each Seller Entity has all requisite
corporate power and authority to enter into this Agreement and the Ancillary
Agreements to be executed and delivered by Seller Entities and to consummate the
Contemplated Transactions. At the Closing, each Seller Entity will have all
requisite corporate power and authority to enter into the Ancillary Agreements
to be executed and delivered by such Seller Entity and to consummate the
Contemplated Transactions. This Agreement has been duly and validly executed and
delivered by each Seller Entity, and the Ancillary Agreements to be executed and
delivered by each applicable Seller Entity will, as of the Closing, have been,
duly and validly executed and delivered by each such Seller Entity and, assuming
this Agreement constitutes the valid and binding agreement of Buyer and each of
the Ancillary Agreements constitutes the valid and binding agreement of the
Buyer and any other parties to such agreement, this Agreement constitutes, and
as of the Closing, the Ancillary Agreements to be executed and delivered by each
applicable Seller Entity will constitute, the valid and binding agreement of
each Seller Entity, enforceable against the applicable Seller Entity in
accordance with its terms.
 
(c)           Finders or Brokers. Neither Seller Entity has employed any
investment banker, broker or finder in connection with the Contemplated
Transactions who might be entitled to any fee or any commission in connection
with or upon consummation of the Contemplated Transactions.
 
3.2       Representations Regarding the Acquired Businesses. Seller Entities
jointly and severally represent and warrant to Buyer as follows:
 
(a)           Qualification, Organization, Subsidiaries, etc. BH Media and The
Buffalo News are each a legal entity duly organized, validly existing and in
good standing under the Laws of its respective jurisdiction of organization and
has all requisite corporate or similar power and authority to own, lease and
operate its properties and assets and to carry on its business as presently
conducted and is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the ownership, leasing or operation of
its assets or properties or conduct of its business requires such qualification,
except where failure to be so qualified would not be expected to have a material
effect on the business of such entity.
 
(b)           Capital Structure of Buffalo News.
 
(i)          Berkshire is the owner of all outstanding shares of capital stock
of Buffalo News and the Buffalo Shares have been duly authorized, validly
issued, fully paid and non-assessable and free of pre-emptive rights.
 
(ii)         There are no outstanding subscriptions, options, warrants, calls,
convertible securities or other similar rights, agreements or commitments
relating to the issuance of capital stock or other equity interests obligating
Buffalo News to (A) issue, transfer or sell any shares of its capital stock or
securities convertible into or exchangeable for such shares, (B) grant, extend
or enter into any such subscription, option, warrant, call, convertible
securities or other similar right, agreement, arrangement or commitment to
repurchase securities, or (C) redeem or otherwise acquire any such shares of
capital stock. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation or other similar stock (or other
equity)-based rights pertaining to Buffalo News.
 
10

--------------------------------------------------------------------------------

(iii)        Buffalo News has no outstanding bonds, debentures, notes or other
obligations, the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the shareholder of Buffalo News on any matter.
 
(c)            Title to Acquired Assets and Buffalo Shares.
 
(i)          BH Media has good and valid title to, or a valid and enforceable
license or leasehold interest in, the Acquired Assets, in each case free and
clear of all Encumbrances, other than Permitted Encumbrances.
 
(ii)         Berkshire owns 100% of the issued and outstanding Buffalo Shares
free and clear of all Encumbrances, other than Permitted Encumbrances.
 
(d)           Tax Matters. Each of BH Media, Buffalo News, their Subsidiaries,
or a member of their Affiliated Group, as applicable, has timely filed or caused
to be timely filed, or obtained an extension for, all Tax Returns which BH
Media, Buffalo News and their Subsidiaries were required to file for any
Pre-Closing Tax Period, and each has timely paid all Taxes (except for Ad
Valorem Taxes) which BH Media, Buffalo News and their Subsidiaries were required
to pay on or before the Closing Date, and there are no Encumbrances for Taxes
upon any of the Acquired Assets except for Taxes not yet due and payable (except
for statutory liens relating to Ad Valorem Taxes). All such Tax Returns were
correct and complete in all material respects as relating to BH Media, Buffalo
News, and the Subsidiaries and were prepared in substantial compliance with all
applicable Laws.  Neither BH Media, Buffalo News, nor the Subsidiaries thereof
has any liability for the Taxes of any Person other than BH Media, Buffalo News,
or the Subsidiaries thereof under Reg. § 1.1502-6 (or any similar provision of
state, local, or non-U.S. law).
 
(e)            Sufficiency of Assets. Other than the BH Media Owned Real Estate
identified in the Lease, and the Excluded Assets, the Acquired Assets constitute
all the assets necessary to conduct the Acquired Business.
 
3.3       No Additional Representations. Other than the representations and
warranties expressly set forth in Article 3, Seller Entities have not made and
shall not be deemed to have made, either directly or by or through any
Representative, any other representation or warranty in connection with this
Agreement, the Ancillary Agreements or the Contemplated Transactions.
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
 
4.1       Representations Regarding Buyer: Buyer represents and warrants the
following:
 
(a)           Organization. Buyer is a legal entity duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization.
 
(b)         Corporate Authority Relative to this Agreement; No Violation. Buyer
has all requisite corporate power and authority to enter into this Agreement and
the Ancillary Agreements to be executed and delivered by Buyer and to consummate
the Contemplated Transactions. The execution and delivery of this Agreement and
the Ancillary Agreements to be executed and delivered by Buyer and the
consummation of the Contemplated Transactions have been duly and validly
authorized by the Board of Directors of Buyer, and no other corporate
proceedings on the part of Buyer are necessary to authorize the consummation of
the Contemplated Transactions. This Agreement has been, and the Ancillary
Agreements to be executed and delivered by Buyer will, as of the Closing, have
been, duly and validly executed and delivered by Buyer and, assuming this
Agreement constitutes, and as of the Closing the Ancillary Agreements to be
executed and delivered by the applicable Seller Entities will constitute the
valid and binding agreement of such Seller Entities, this Agreement constitutes,
and as of the Closing, the Ancillary Agreements to be executed and delivered by
Buyer will constitute, the valid and binding agreement of Buyer, enforceable
against Buyer in accordance with its terms.
 
11

--------------------------------------------------------------------------------


(c)           Indebtedness. Attached hereto as Schedule 4.1(c) is a list of all
outstanding Indebtedness of the Buyer and its Subsidiaries as of the date of
this Agreement and as of the Closing Date.
 
(d)         Finders or Brokers. Neither Buyer nor any of its Subsidiaries has
employed any investment banker, broker or finder in connection with the
Contemplated Transactions who might be entitled to any fee or any commission in
connection with or upon consummation of the Contemplated Transactions.
 
(e)         Independent Investigation. Buyer currently provides, and since July
2, 2018 has provided, management services to BH Media and BH Media Newspapers
pursuant the Management Agreement between BH Media and Buyer, dated June 26,
2018 (the “Management Agreement”), and has also provided shared services to BH
Media Newspapers, and in such capacities, Buyer acknowledges it is familiar with
the operations, assets, accounts, and Liabilities of the BH Media Newspaper
Business. Due to such familiarity and management knowledge the Acquired Assets
and Assumed Liabilities are being transferred to and assumed by Buyer on an
“As-Is” basis, except as otherwise specifically set forth in this Agreement.
Buyer acknowledges and agrees that in making its decision to enter into this
Agreement it has not relied upon any representation, warranty, agreement or
covenant of the Seller Entities or their Representatives except as expressly set
forth in this Agreement.
 
ARTICLE 5 COVENANTS
 
5.1       Conduct of Business.
 
(a)           Conduct of Seller Entities.  Between the date of this Agreement
and the Closing, the Seller Entities shall cause each of BH Media and the
Buffalo News to conduct its respective business only in the ordinary course of
business and consistent with past practices.
 
(b)           Conduct of Buyer.  In rendering services to BH Media pursuant to
the Management Agreement between the date of this Agreement and the Closing,
Buyer shall perform such services in the ordinary course, consistent with past
practice and the terms of the Management Agreement and Buyer will not take any
action that would cause BH Media to conduct the BH Media Newspaper Business in
any manner that is not in the ordinary course and consistent with past
practices.
 
5.2       HSR Act Filing. As soon as practicable after the execution of this
Agreement, but in any event no later than five (5) Business Days after such
execution, Buyer and Seller Entities shall each complete and file, or cause to
be completed and filed, any notification and report required to be filed under
the HSR Act; and each such filing shall request early termination of the waiting
period imposed by the HSR Act. Each Party shall diligently take, and fully
cooperate in the taking of, all necessary and proper steps, and provide any
additional information reasonably requested in order to comply with, the
requirements of the HSR Act and any inquiries received from the Federal Trade
Commission (the “FTC”), the Antitrust Division of the Department of Justice (the
“Antitrust Division”) or any other Governmental Entity in connection with
antitrust matters. In addition, each Party shall use commercially reasonable
efforts to overcome, or cause to be overcome, any objections which may be raised
by the FTC, the Antitrust Division or any other Governmental Entity having
jurisdiction over antitrust matters. Buyer shall be responsible for the cost of
the filing fee required under the HSR Act.
 
5.3       Tax Matters.
 
(a)           Responsibility for BH Media Taxes. The Seller Entities,
Subsidiaries, or one or more members of the Affiliated Group, as applicable,
shall prepare and timely file all Tax Returns (other than Income Tax Returns)
for any Taxes (other than Income Taxes) imposed on or attributable to BH Media
(including the Acquired Assets) or a Subsidiary of BH Media with respect to any
taxable period for which a Tax Return filing is due on or before the Closing
Date (each a “Pre-Closing Tax Period”). Buyer shall prepare and timely file all
Tax Returns (other than Income Tax Returns) for, and indemnify and hold BH Media
and its Affiliates harmless against, any Taxes (other than Income Taxes) imposed
on or attributable to ownership of the Acquired Assets with respect to any
taxable period for which such Tax Returns are due after the Closing Date,
regardless of whether the applicable Tax period for such Tax Return began prior
to the Closing Date (each a “Post-Closing Tax Period”). Seller Entities shall
prepare and timely file all Income Tax Returns for, and indemnify and hold Buyer
and its Affiliates harmless against, any Income Taxes imposed on BH Media or its
Affiliated Group related to ownership of (i) the Excluded Assets with respect to
any taxable period, whether ending prior to, on, or after the Closing Date, and
(ii) the Acquired Assets with respect to any taxable period which begins on or
prior to the Closing Date.
 
12

--------------------------------------------------------------------------------


(b)           Responsibility for Buffalo News Taxes. The Seller Entities or a
member of their Affiliated Group, as applicable, shall prepare and timely file
all Income Tax Returns for, and indemnify and hold Buyer and its Affiliates
harmless against, any Income Taxes imposed on Buffalo News related to a
Pre-Closing Tax Period. Buyer or an Affiliate, as applicable, shall prepare and
timely file all Tax Returns for, and indemnify and hold the Seller Entities and
the Affiliates of the Seller Entities harmless against, any Taxes imposed on
Buffalo News related to any Post-Closing Tax Period.  Buyer and its Affiliates
shall be responsible for, and shall indemnify and hold the Seller Entities and
the Affiliates of the Seller Entities for all Taxes (except Income Taxes)
arising, due, and payable for any Pre-Closing Tax Period and any Post-Closing
Tax Period.
 
(i)          Notwithstanding the foregoing, each of the Seller Entities and
their respective Affiliates agrees to indemnify Buyer and its Affiliates from
and against any Liability that Buyer or its Affiliates may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any Liability
of Buffalo News for Income Taxes, including under Reg. § 1.1502-6 (or any
similar provision of state, local, or non-U.S. Law) , with respect to any
taxable period which begins on or prior to the Closing Date.
 
(ii)         Berkshire shall include the income of Buffalo News (including any
deferred items triggered into income by Reg. § 1.1502-13 and any excess loss
account taken into income under Reg. § 1.1502-19) on Berkshire’s consolidated
federal Income Tax Returns for all Pre-Closing Tax Periods and pay any federal
Income Taxes attributable to such income.  Buyer and its Affiliates shall
furnish Tax information to Berkshire for inclusion in Berkshire’s federal
consolidated Income Tax Return for the period prior to the Closing Date that
includes the Closing Date in accordance with Buffalo News’ past custom and
practice.  The income of Buffalo News shall be apportioned between Berkshire and
Buffalo to the period up to an including the Closing Date (Berkshire’s
responsibility) and the period after the Closing Date (Buyer’s responsibility)
by closing the books of Buffalo News as of the end of the Closing Date.
 
(iii)        Berkshire shall not make an election under Code § 336(e) with
respect to the transactions contemplated by this Agreement.  Neither Party shall
make an election under Code § 338 with respect to the Contemplated Transactions.
 
(iv)        Any agreement between Buffalo News and the other members of its
Affiliated Group regarding allocation of payment of Taxes or amounts in lieu of
Taxes shall be deemed terminated at and as of the Closing as applied to Buffalo
News and the Seller Entities and their respective Affiliates shall indemnify
Buyer and its Affiliates from and against any Liability Buyer or its Affiliates
may suffer resulting from, arising out of, or relating to, in the nature of, or
caused by any such agreement.
 
13

--------------------------------------------------------------------------------


(c)           Tax Contests. The Seller Entities or a member of the Affiliated
Group of the Seller Entities, as applicable, shall control and bear the cost of
the conduct of any audit, claim, proceeding, dispute or controversy (“Tax
Contest”) relating to any Tax for which a Seller Entity or a member of the
Affiliated Group of such Seller Entity, as applicable, is responsible pursuant
to Section 5.3(a) or Section 5.3(b); provided, however, that no Seller Entity or
member of the Affiliated Group of such Seller Entity, as applicable, shall
settle or compromise any such Tax Contest in a manner that could reasonably be
expected to adversely affect the Tax Liability of Buyer or Buffalo News for any
Post-Closing Tax Period without the consent of Buyer (which consent shall not be
unreasonably withheld, delayed or conditioned). Buyer shall control all other
Tax Contests relating to any Acquired Assets or Buffalo News.
 
(d)           Refunds and Credits. Any refunds or credits of Taxes of Buffalo
News or the Acquired Assets with respect to Income Taxes described in Section
5.3(a) and Section 5.3(b) paid by Seller Entities or a member of the Affiliated
Group of a Seller Entity, as applicable, shall be for the account of the
appropriate Seller Entity, and if Buyer receives any Income Tax refund or credit
that relates to such Income Taxes, Buyer shall pay the appropriate Seller Entity
the amount of any such refund or the value of such credit. Any refunds or
credits of Taxes required to be paid by Buyer pursuant to Section 5.3(a) and
Section 5.3(b), as well as Taxes (except Income Taxes) for any period, shall be
for the account of Buyer, and if any Seller Entity or Affiliate receives any Tax
refund or credit that relates to such Taxes, the applicable Seller Entity or
Affiliate, as applicable, shall pay to Buyer the amount of any such refund or
the value of such credit.
 
(e)           Cooperation. The Parties shall provide assistance to each other as
reasonably requested in preparing and filing Tax Returns and responding to Tax
Contests, provide reasonably detailed notice of any Tax Contest sufficient to
apprise the other Party of the nature of the claim, make available to each other
as reasonably requested all relevant information, records, and documents,
including workpapers, relating to Taxes of Buffalo News or the Acquired Assets
and retain any books and records that could reasonably be expected to be
necessary or useful in connection with any preparation by any other Party of any
Tax Return, or for any Tax Contest.
 
(f)            Miscellaneous.  Buyer and the Seller Entities agree to utilize,
or cause their respective Affiliates to utilize, the standard procedure set
forth in Revenue Procedure 2004-53 with respect to wage reporting.
 
(g)           Ad Valorem Taxes.  Buyer and its Affiliates shall be responsible
for, and shall hold BH Media and its Affiliates harmless against, any Ad Valorem
Taxes imposed or related to ownership of the Acquired Assets for any Pre-Closing
Tax Period or Post-Closing Tax Period.
 
(h)           Survival. The indemnity obligations pursuant to this Section 5.3
shall survive the Closing and shall continue indefinitely.
 
5.4       Public Announcements. The Parties will consult with and provide each
other the opportunity to review and comment upon any press release or, to the
extent practicable, other public statement made by a Party or their respective
Subsidiaries prior to the issuance of such press release or, to the extent
practicable, other public statement relating to this Agreement or the
Contemplated Transactions and shall not issue any such press release or, to the
extent practicable, other public statement prior to such consultation except as
may be required by applicable Law, by obligations pursuant to any listing
agreement with any national securities exchange or, under a Party’s obligations
to make filings with the SEC. The Parties agree to issue a joint press release
announcing this Agreement.
 
5.5       Transaction Costs. Each Party, or its Affiliates, shall pay the
transaction costs and expenses (including legal, accounting and other
professional fees) that it incurs in connection with the negotiation, execution
and performance of this Agreement, the Ancillary Agreements, and the
consummation of the Contemplated Transactions, provided that Buyer shall pay all
transaction costs of the Seller Entities attributable to the negotiation and
preparation of the Credit Agreement and Term Loan. Buyer shall pay all transfer
Taxes (including stock transfer, sales, use and deed Taxes) incurred by any
Party as a result of the Contemplated Transactions and the fees and costs of
recording or filing all applicable conveyancing instruments associated with the
Contemplated Transactions.
 
14

--------------------------------------------------------------------------------

5.6       Retention of and Access to Records. From and after the Closing, Buyer
shall preserve, in accordance with Buyer’s normal document retention policy, all
books and records transferred by Seller Entities to Buyer pursuant to this
Agreement. In addition to the foregoing, from and after the Closing, each Party
shall afford to the other Parties, and its counsel, accountants and other
Representatives, and their respective counsel, accountants and other authorized
agents and representatives, during normal business hours and upon the execution
and delivery of a confidentiality and non-disclosure agreement in customary form
and substance (which shall include appropriate exceptions for disclosure
relating to Tax matters), reasonable access to the employees, books, records,
financial information and other data relating to the BH Media Newspaper Business
or the Buffalo News in its possession, and the right to make copies and extracts
therefrom, to the extent that such access may be reasonably required by the
requesting Party (a) to facilitate the investigation, litigation and final
disposition of any claims which may have been or may be made against any such
Party or its Affiliates, (b) for the preparation of Tax Returns and audits, and
(c) for any other reasonable business purpose.
 
5.7       Notifications. Prior to the Closing, Seller Entities will promptly
deliver to Buyer written notice of any specific event or circumstance of which
it has knowledge, or of which it receives notice, that (i) either Seller Entity
believes would materially impair or delay the consummation of the Contemplated
Transactions, or (i) would result in the conditions set forth in Section 7.2(a)
or Section 7.2(b) not being satisfied. Prior to the Closing, Buyer will promptly
deliver notice to the Seller Entities in writing of any specific event or
circumstance of which it has knowledge, or of which it receives notice, that (i)
Buyer believes would materially impair or delay the consummation of the
Contemplated Transactions or (ii) would result in the conditions set forth in
Section 7.3(a) or Section 7.3(b) not being satisfied.
 
5.8       No Liability of BH Media Related to the BH Media Newspaper Business.
Buyer acknowledges and agrees that it is the intention of the Parties that BH
Media and its Affiliates shall not have post-Closing Liability of any nature
arising from or relating to the BH Media Newspaper Business (except as otherwise
provided in Section 5.3), regardless of whether the events giving rise to such
Liability occurred prior to, or after, the Closing. All Liabilities of any
nature related to the Acquired Assets, or the Assumed Liabilities, regardless of
when such Liabilities were incurred, shall (except as otherwise provided in
Section 5.3) be assumed by Buyer at Closing and Buyer shall indemnify and hold
harmless BH Media and its Affiliates from any such Liabilities.
 
5.9       Post-Closing Management. Because of the Parties’ intention stated in
Section 5.8, Buyer agrees after Closing it will manage, at its sole cost and
expense (including attorney’s fees, settlement or judgement costs): (i) the
payment and satisfaction of any Liabilities which relate to the Acquired Assets,
Assumed Liabilities, or the BH Media Newspaper Business, and (ii) the
investigation, defense or prosecution of any subpoena, demand, action, suit,
inquiry, claim, investigation or proceeding which is pending, instituted or
threatened against BH Media (and its Affiliates, if applicable) or its current
or former Representatives acting within the scope of their official duties, and
which relates to or arises out of the Acquired Assets, Assumed Liabilities, or
the BH Media Newspaper Business, regardless of whether the events giving rise to
the Liability for any such matter described in (i) or (ii) above occurred prior
to or following the Closing (each such matter a “BH Media Newspaper Matter”).
Schedule 5.9 lists all currently ongoing litigation matters involving BH Media
in federal or state court. Following the Closing, Buyer will indemnify BH Media
and its Affiliates from any Liability related to a BH Media Newspaper Matter and
will reimburse all costs incurred by BH Media or its Affiliates in connection
with a BH Media Newspaper Matter, including reasonable attorney’s fees. In
performing its obligations under this Section 5.9, Buyer and its Affiliates will
not agree to settle any BH Media Newspaper Matter without BH Media’s consent
unless such settlement agreement contains a full and complete release of BH
Media (and its Affiliates, if applicable) with no admission of guilt or
wrongdoing, and contains no non-monetary obligations of BH Media other than an
obligation to keep the settlement agreement and discussions confidential.
 

15

--------------------------------------------------------------------------------

5.10     Third Party Consents. Buyer and Seller Entities shall use commercially
reasonable efforts to obtain any necessary third-party consents to the transfer
of the Acquired Assets and assignment of the Assumed Contracts prior to Closing;
provided, however, that BH Media shall not be required to pay or incur any cost
or expense to obtain any third party consent that BH Media is not otherwise
required to pay or incur in accordance with the terms of the applicable Assumed
Contract. If any such third party consent required to transfer any material
Acquired Asset or assign any material Assumed Contract is not obtained before
the Closing, BH Media shall, for a period of six (6) months after the Closing
and at Buyer’s expense, use commercially reasonable efforts to: (i) obtain such
consent, (ii) cooperate with Buyer in any reasonable arrangement designed to
provide Buyer the benefits of the applicable Acquired Asset or Assumed Contract
and (iii) enforce any rights of BH Media under or with respect to the applicable
Acquired Asset or Assumed Contract against all other Persons. In addition, if
any such third party consent is not obtained before the Closing, Buyer shall
perform the obligations of BH Media under such Assumed Contract to the extent
that such obligation would have been an Assumed Liability but for the fact that
such consent has not been so obtained, and Seller Entities shall provide to
Buyer the benefits of any such Assumed Contract. To the extent that an Acquired
Asset or Assumed Contract is an insurance policy and (a) such policy is not
transferable or consent is not obtained to transfer such policy to Buyer and (b)
Buyer notifies the Seller Entities that Buyer is unable to procure an adequate
successor policy, Seller Entities shall maintain such policy, or, if unable to
maintain such policy, purchase and maintain a tail policy to such policy
containing substantially similar terms and conditions, at Buyer’s expense, for
the benefit of Buyer with respect to claims arising on or before the Closing
Date.
 
5.11     Further Actions. Subject to the other provisions of this Agreement,
which may impose additional or different obligations, the Parties shall each use
commercially reasonable efforts to take, or cause to be taken, all appropriate
actions and to do, or cause to be done, and to assist and cooperate with the
other Party in doing, all things necessary, proper or advisable to satisfy as
soon as practicable all of the conditions required to be satisfied by it
hereunder and to consummate the transactions contemplated hereby as
expeditiously as possible. Subject to the other provisions of this Agreement,
each Party further understands and agrees that it shall not take, or cause or
permit to be taken, any action that is materially inconsistent with the terms of
this Agreement, nor shall a Party take, or cause or permit to be taken any
action that might materially delay or hinder the timely consummation of the
transactions contemplated hereby.
 
ARTICLE 6 EMPLOYMENT MATTERS
 
6.1       Acquired Employees. Buyer or its Affiliates shall make offers of
employment to all BH Media Employees who are employed on the Closing Date. Any
employment of a BH Media Employee with Buyer or its Affiliates will be effective
as of immediately following the Closing Date. Such offers of employment shall be
on terms and conditions substantially similar in the aggregate to the current
terms of employment of each BH Media Employee, within the current state of such
BH Media Employee’s current employment and not more than 50 miles from such BH
Media Employee’s current employment location. BH Media Employees who accept such
offer of employment and become employees of Buyer or an Affiliate of Buyer shall
be referred to in this Agreement as “Acquired Employees.”
 
6.2       Collective Bargaining Agreements. All collective bargaining agreements
covering Acquired Employees shall be assumed by the Buyer at Closing and all
collective bargaining agreements covering employees of Buffalo News shall
survive the Closing. BH Media and Buyer understand and agree that BH Media may
have an obligation to engage in effects bargaining with unions which are
certified to represent BH Media employees through collective bargaining to the
extent requested by such unions.
 
6.3       Vacation. The Assumed Liabilities shall include, and Buyer shall
assume, BH Media’s Liability for all accrued, but unpaid vacation time of
Acquired Employees.
 
16

--------------------------------------------------------------------------------

6.4       Welfare Plans.
 
(a)           BH Media shall assign to Buyer, and Buyer shall assume the BH
Media Employee Benefit Plans to the extent that such assignment and assumption
is permitted under the terms of such plans (the “Assumed Plans”).  Buyer shall
permit the Acquired Employees to continue active participation in Assumed Plans
until Buyer determines that it is advisable for the Acquired Employees to
commence participation in benefit plans maintained by Buyer (or its Affiliates)
in accordance with the terms of Buyer’s (or its Affiliates’) plans (the “Buyer
Welfare Plans” ). If any of the BH Media Employee Benefit Plans is not
assignable by BH Media or assumable by Buyer, then Buyer will use commercially
reasonable efforts to permit any Acquired Employees affected by such
circumstances to participate in comparable Buyer Welfare Plans. At such time as
the Acquired Employees begin participation in any of the Buyer Welfare Plans,
for all purposes (including purposes of vesting, eligibility to participate and
level of benefits) under the Buyer Welfare Plans providing benefits to any
Acquired Employees after the Closing, each Acquired Employee shall subject to
applicable Law and applicable tax qualification requirements be credited with
his or her years of service with BH Media or its Affiliates before the Closing,
to the same extent as such Acquired Employee was entitled, before the Closing,
to credit for such service under any similar employee benefit plan in which such
Acquired Employee participated or was eligible to participate immediately prior
to the Closing, provided that the foregoing shall not apply to the extent that
its application would result in a duplication of benefits. In addition, and
without limiting the generality of the foregoing, each Acquired Employee shall
be immediately eligible to participate, without any waiting time, in any and all
Buyer Welfare Plans. Buyer shall cause any eligible expenses incurred by an
Acquired Employee and his or her covered dependents during the portion of the
plan year of the applicable plan ending on the date such employee’s
participation in the corresponding Buyer Welfare Plan begins to be taken into
account under such Buyer Welfare Plan for purposes of satisfying all deductible,
coinsurance and maximum out-of-pocket requirements applicable to such employee
and his or her covered dependents for the applicable plan year as if such
amounts had been paid in accordance with such Buyer Welfare Plan.
 
(b)           To the extent that an Acquired Employee has not used all amounts
deferred to a health or limited purpose flexible spending account plan as of the
Closing Date, BH Media shall transfer to Buyer in cash any positive balance in
such Acquired Employee’s health or limited purpose flexible spending account as
of the Closing Date to the extent not otherwise included in the Acquired Assets,
and Buyer shall assume all obligations with respect to that Acquired Employee’s
health or limited purpose flexible spending account plan balance.
 
6.5       COBRA Coverage. BH Media shall assign its group health, dental,
vision, and wellness plans at Closing, and therefore, Buyer agrees it will
provide and be responsible for the provision of group health, dental, vision,
and wellness plan continuation coverage with respect to each Person who is an
“M&A Qualified Beneficiary” of BH Media (within the meaning of T. Regs.
54.4980B-9 Q&A-4).
 
6.6       General. Nothing in this Article 6 or elsewhere in this Agreement
shall be construed as conferring any legal rights upon any Person for
continuation of employment by Buyer or its Affiliates, requiring Buyer to
implement, or limiting the rights of Buyer to amend or discontinue, any benefit
plan, program or practice of any nature whatsoever, or (iii) conferring upon any
Person (other than a Party to this Agreement) any rights or remedies under this
Agreement (including under this Article 6).
 
ARTICLE 7 CONDITIONS PRECEDENT TO OBLIGATIONS
 
7.1       Conditions to Each Party’s Obligation. The respective obligation of
each Party to effect the Contemplated Transactions is subject to the
satisfaction or waiver, on or prior to the Closing Date, of the following
conditions:
 

17

--------------------------------------------------------------------------------

(a)           HSR Act. The waiting period (and each extension of such waiting
period, if any) under the HSR Act applicable to the Contemplated Transactions
shall have terminated or expired.
 
(b)          No Injunction. No temporary or permanent injunction or other order
issued by any court of competent jurisdiction prohibiting consummation of the
Contemplated Transactions shall be in effect.
 
(c)           No Proceedings. At the Closing, there shall not be instituted or
pending any action or proceeding in which any Governmental Entity of any
competent jurisdiction seeks to make any of the material Contemplated
Transactions illegal or otherwise restrain in any material respect or prohibit
consummation of any of the material Contemplated Transactions.
 
7.2       Conditions to Obligations of Buyer. Buyer’s obligation to purchase the
Acquired Assets, assume the Assumed Liabilities, and purchase the Buffalo Shares
and to take the other actions required to be taken by Buyer at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Buyer, in whole or in part,
and which shall be deemed waived upon Closing):
 
(a)            Accuracy of Representations. The representations and warranties
of the Seller Entities set forth in this Agreement taken together as a whole
shall be true and correct at and as of the date of this Agreement and at and as
of the Closing Date as though made at and as of the Closing Date, except for
such failures to be true and correct as would not have, in the aggregate, a
material effect on the Acquired Business; provided, however, that,
representations and warranties that are made as of a particular date or period
shall be true and correct only as of such date or period.
 
(b)           Seller Entities’ Performance. All of the covenants and obligations
that Seller Entities are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing shall have been duly performed and complied
with in all material respects. Buyer shall have received a certificate to such
effect, from each Seller Entity signed on behalf of such Seller Entity by an
authorized officer.
 
(c)            Credit Agreement. The funding of the Loan pursuant to the Credit
Agreement shall have occurred.
 
7.3       Conditions to Obligations of Seller. The obligations of Seller
Entities to sell the Acquired Assets, to transfer Assumed Liabilities, and the
Buffalo Shares and to take the other actions required to be taken by the Seller
Entities at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by the
Seller Entities, in whole or in part, and which shall be deemed waived upon
Closing).
 
(a)           Accuracy of Representations. The representations and warranties of
Buyer set forth in this Agreement shall be true and correct at and as of the
date of this Agreement and at and as of the Closing Date as though made at and
as of the Closing Date, except for such failures to be true and correct as would
not materially impair or delay the consummation of the Contemplated
Transactions; provided, however, that, representations and warranties that are
made as of a particular date or period shall be true and correct only as of such
date or period, and Seller Entities shall have received a certificate to such
effect, signed on behalf of Buyer by an authorized officer.
 
(b)          Buyer’s Performance. All of the covenants and obligations that
Buyer is required to perform or to comply with pursuant to this Agreement at or
prior to the Closing shall have been performed and complied with in all material
respects. Seller Entities shall have received a certificate to such effect,
signed on behalf of Buyer, by an authorized officer.
 
(c)           Credit Agreement. The funding of the Loan pursuant to the Credit
Agreement shall have occurred and such proceeds shall have been used to satisfy
all outstanding Indebtedness of Buyer and its Affiliates.
 
18

--------------------------------------------------------------------------------


ARTICLE 8 TERMINATION
 
8.1       Termination. This Agreement may be terminated at any time prior to the
Closing Date:
 
(a)              by written consent of Seller Entities and Buyer;
 
(b)           by any Seller Entity or Buyer if any Governmental Entity shall
have issued an order, decree or ruling permanently enjoining or prohibiting the
consummation of the Contemplated Transactions and such order, decree or ruling
shall have become final and nonappealable (but only if the Party seeking to
terminate pursuant to this clause (b) shall have used best efforts to oppose and
remove such order, decree or ruling);
 
(c)            by either Seller Entity or Buyer if the Closing has not occurred
(other than through the failure of any Party seeking to terminate this Agreement
to comply fully with its obligations under this Agreement) on or before April
30, 2020 (the “End Date”);
 
(d)           by either Seller Entity, if Buyer shall have breached or failed to
perform in any material respect any of its representations, warranties,
covenants or other agreements contained in this Agreement, which breach or
failure to perform would result in a failure of a condition set forth in Section
7.3(a) or Section 7.3(b) that cannot be cured by the End Date, provided that the
applicable Seller Entity shall have given Buyer written notice, delivered at
least thirty (30) days prior to such termination, notifying Buyer of such breach
or failure to perform; and
 
(e)           by Buyer, if a Seller Entity shall have breached or failed to
perform in any material respect any of their representations, warranties,
covenants or other agreements contained in this Agreement, which breach or
failure to perform would result in a failure of a condition set forth in Section
7.2(a) or Section 7.2(b) cannot be cured by the End Date, provided Buyer shall
have given the Seller Entities written notice, delivered at least thirty (30)
days prior to such termination, notifying the Seller Entities of such breach or
failure to perform.
 
8.2       Effect of Termination. If this Agreement is terminated under Section
8.1, this Agreement shall immediately become void and have no effect, without
any Liability or obligation on the part of any Party, other than the provisions
of Section 4.1(d), Section 3.1(c), this Section 8.2 and Article 9. If this
Agreement is terminated, the Management Agreement shall continue in full force
and effect and no payout shall occur pursuant to the terms of the Termination
Agreement.
 
ARTICLE 9 GENERAL PROVISIONS
 
9.1       Survival of Representations and Warranties. The representations and
warranties contained in this Agreement, and all representations and warranties
contained in the certificates delivered pursuant to this Agreement will
terminate at the Closing; provided, that, the representations and warranties of
Seller Entities contained in Section 3.1(b) and 3.2(c) and the representations
and warranties of Buyer contained in Section 4.1(b) shall survive the Closing
and continue indefinitely.
 
9.2      Notices. All notices, requests, claims and other communications under
this Agreement shall be in writing and shall be deemed given if delivered
personally or by overnight courier to the Parties at the addresses set forth on
Schedule 9.2 (or at such other address for a Party as shall be specified by
notice from such Party) or sent by email (with an acknowledged response) to the
email addresses set forth on Schedule 9.2.
 
9.3       Interpretation. When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the word “include,” “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation.”
 
19

--------------------------------------------------------------------------------

9.4       Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each Party and delivered to
each other Party. Such counterparts may be delivered in PDF format by email
correspondence.
 
9.5       Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
other agreements referred to in this Agreement constitute the entire agreement
(and supersede each prior agreement and understanding, whether written or oral)
among the Parties regarding the subject matter of this Agreement. This Agreement
is not intended to confer any rights or remedies on any Person other than the
Parties.
 
9.6       Governing Law. This Agreement shall be governed by; and construed in
accordance with, the Laws of the State of Delaware regardless of any Laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
9.7       Assignment. Neither this Agreement nor any right, interest or
obligation under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by any Party without the prior written consent of
the other Parties; provided that prior to the Closing Date, Buyer may elect to
assign its rights under this Agreement to (x) a wholly-owned Subsidiary of Buyer
if such Subsidiary becomes a party to this Agreement by a duly-executed
amendment to this Agreement and agrees to be bound by the representations,
warranties, covenants and obligations in this Agreement and Buyer remains
responsible and liable for all of its obligations under this Agreement and
guarantees such Subsidiary’s obligations under this Agreement.
 
9.8       Amendments; Waiver. This Agreement may not be amended or modified
except by written agreement of the Parties. No breach of any covenant,
agreement, representation or warranty made in this Agreement shall be deemed
waived unless expressly waived in writing by the Party who might assert such
breach.
 
9.9       Enforcement. The Parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with its terms
or were otherwise breached. Each Party shall be entitled to injunctive relief to
prevent any breach of this Agreement and to enforce this Agreement specifically
in any court of the State of Delaware or any court of the United States located
in the State of Delaware (in addition to any other remedy to which such Party is
entitled at law or in equity). In addition, each Party:
 
(a)           submits itself to the personal jurisdiction of (i) the courts of
the State of Delaware; and (ii) the United States District Court for the
District of Delaware with respect to any dispute arising out of this Agreement
or the Contemplated Transactions to the extent such courts would have subject
matter jurisdiction with respect to such dispute;
 
(b)           agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court;
and
 
(c)           agrees that it will not bring any action relating to this
Agreement, the Ancillary Agreements, or the Contemplated Transactions in any
court other than such courts referred to above.
 
9.10     Waiver of Jury Trial. Each of the Parties irrevocably waives all right
to trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement, the
Ancillary Agreements, the Contemplated Transaction or the actions of any Party
in the negotiation, performance or enforcement of this Agreement, the Ancillary
Agreements or the Contemplated Transaction.
 
9.11     Enforcement of Agreement. The Parties acknowledge and agree that money
damages would not be a sufficient remedy for any breach of this Agreement by the
another Party, that the Parties would suffer irreparable harm as a result of any
such breach, and that, in addition to all other remedies available under this
Agreement or at law or in equity, the Parties shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach or threatened breach. In the event of any action by any Party to enforce
this Agreement, the other Parties hereto hereby waive the defense that there is
an adequate remedy at law. The Parties recognize and agree that Seller Entities
and Buyer have each relied on this Agreement and expended considerable effort
and resources related to the transactions contemplated hereby, that the right
and benefits conferred upon Seller Entities and Buyer herein are unique, and
that damages may not be adequate to compensate Seller Entities or Buyer in the
event either refuses to consummate the transactions contemplated hereby and
effect the Closing in accordance with the terms and conditions hereof. The
Parties therefore acknowledge and agree that, without limiting the generality of
the foregoing and in addition to any and all remedies available to them, Seller
Entities shall be entitled to enforce specifically Buyer’s obligation to
purchase the Acquired Assets and the Buffalo Shares for the Purchase Price and
assume the Assumed Liabilities and otherwise to effect the Closing, if the
conditions set forth in Section 7.2 are satisfied or capable of being satisfied.
 
20

--------------------------------------------------------------------------------

9.12     BH Media’s Retention of Attorney-Client Privilege.
 
(a)           Buyer’s Non-Access to BH Media’s Records Regarding the
Contemplated Transactions. Buyer agrees that it would be impractical to remove
(and after Closing neither Buyer nor, its Affiliates are obligated to remove)
all Attorney-Client Communications from the records (including e-mails and other
electronic files) included in the Acquired Assets.  Accordingly, Buyer will not,
and will cause each of its Affiliates not to, intentionally use any
Attorney-Client Communication in the records of Buyer or any of its Subsidiaries
after Closing in a manner that Buyer knows or should reasonably be expected to
know is materially adverse to any Seller Entity.
 
(b)           Retention of Privilege. Buyer agrees, on its own behalf and on
behalf of its current and future Affiliates, that from and after Closing (i) the
attorney-client privilege, all other evidentiary privileges, and the expectation
of client confidence as to all Attorney-Client Communications belong to BH Media
and will not pass to or be claimed by Buyer any of its Affiliates, and (ii) BH
Media will have the exclusive right to control, assert, or waive the
attorney-client privilege, any other evidentiary privilege, and the expectation
of client confidence with respect to such Attorney-Client Communications.
Accordingly, after Closing, Buyer will not, and will cause each of its
Affiliates not to, (A) assert any attorney-client privilege, other evidentiary
privilege, or expectation of client confidence with respect to any
Attorney-Client Communication, except to the extent determined necessary by
Buyer to be required to fulfill Buyer’s obligations under Section 5.9 of this
Agreement; or (B) knowingly take any action which could cause any
Attorney-Client Communication to cease being a confidential communication or to
otherwise lose protection under the attorney-client privilege or any other
evidentiary privilege, including waiving such protection in any dispute with a
Person that is not a Seller Entity.
 
9.13     Severability. Each provision of this Agreement will be interpreted so
as to be effective and valid under applicable Law, but if any provision is held
invalid, illegal or unenforceable under applicable Law in any jurisdiction, then
such invalidity, illegality or unenforceability will not affect any other
provision, and this Agreement will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been included in this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 

 
Seller Entities:
         
BH Media Group, Inc.
           
By:
/s/ Ted Weschler
   
Name:
Ted Weschler
   
Title:
Authorized Signatory
           
Berkshire Hathaway Inc.
           
By:
/s/ Ted Weschler
   
Name:
Ted Weschler
   
Title:
Authorized Signatory
           
Buyer:
             
Lee Enterprises, Incorporated
           
By:
/s/ Kevin D. Mowbray
   
Name:
Kevin D. Mowbray
   
Title:
President & CEO
 



[Signature Page to Asset and Stock Purchase Agreement]




--------------------------------------------------------------------------------